Citation Nr: 0424934	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-17 734	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome (IVDS).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 
until retiring in December 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating for the veteran's IVDS from 
20 to 40 percent, but denied a rating higher than that.  He 
appealed for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1992).

Unfortunately, because further development is necessary 
before the Board can make a decision in this case, the appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The criteria for evaluating IVDS under 38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5293 (2002) ("the old criteria") have 
changed twice since the veteran filed his July 1997 claim.  
The criteria were first revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently they were revised effective 
September 26, 2003, at which time the DC was renumbered to 
5243, to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004) 
("the new criteria").  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during the pendency of an appeal, the most favorable version 
will be applied absent Congressional intent to the contrary 
or if the Secretary of VA has indicated otherwise.  More 
recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations at 
issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 
38 C.F.R. § 4.71a, DCs 5285 to 5295 (now 5235 to 5243), do 
not contain such language.  But none of the above cases or 
General Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during the pendency of his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where an amendment is more favorable, Board should 
apply it to rate disability for periods from and after date 
of regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  See, too, 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

Here, for the period prior to September 23, 2002, the old 
criteria for IVDS may be applied.  For the period between 
September 23, 2002 and September 26, 2003, the interim 
criteria for IVDS may also be applied if they are more 
favorable to the veteran.  And for the period after September 
26, 2003, the most favorable of the old, interim, and new 
criteria will be applied.

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the interim criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The interim criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the portion of the Rating 
Schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the interim 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, it provides that IVDS 
may also be rated under the new general rating formula for 
diseases and injuries of the spine.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Note 1 provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, be rated separately, under the 
appropriate diagnostic code.

In January 2004, the veteran was given neurological and 
orthopedic examinations, but unfortunately the reports of 
these examinations are incomplete for the purposes of rating 
him under all three criteria.

Under the old criteria, as discussed above, a 60 percent 
rating is warranted if the veteran's symptoms are compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  As noted in the January 
2004 neurological examination, the veteran has a herniated 
nucleus pulposus (HNP) at the L5-S1 interspace with bilateral 
radiculopathy.  A CT scan from July 1996 confirms impingement 
on the exiting S-1 nerve root.  The January 2004 examiner, 
however, did not indicate whether the veteran's symptoms are 
compatible with sciatic neuropathy or whether there are 
demonstrable neurological findings appropriate to the site of 
the diseased disc.  So a medical opinion is needed concerning 
this.  38 U.S.C.A. 5103A(b) (West 2002).

Under the interim criteria, 38 C.F.R. § 4.71a, DC 5293 
(2003), the veteran can be rated either on the basis of 
incapaciting episodes or by combining separate evaluations of 
IVDS' chronic orthopedic and neurological manifestations.  
The RO discussed the results of the January 2004 neurological 
examination in its April 2004 Supplemental Statement of the 
Case (SSOC), and presumably considered these findings in 
making its decision.  But the RO only summarily concluded 
that separate evaluations were not advantageous to him 
without any further explanation.  Also, the SSOC does not 
contain a summary of the criteria used to evaluate any 
neurological manifestations of his IVDS under 38 C.F.R. § 
4.124a (2003).  Likewise, this is missing from the May 1999 
Statement of the Case (SOC), and the August 2000 SSOC.  An 
SOC, or in this case an SSOC, must be provided that contains 
a summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the RO with respect to 
which disagreement has been expressed.  38 C.F.R. §§ 19.29, 
19.31 (2003).  The SSOC must be complete enough to allow the 
veteran to present written and/or oral arguments before the 
Board.  Id.  But in this case, the SOC and SSOCs failed to 
include the criteria for rating the neurological 
manifestations of his IVDS.  

In addition, the veteran has also complained of urinary and 
fecal incontinence and frequency - during the July 1996 VA 
examination, in his September 1998 notice of disagreement 
(NOD), during the January 2000 VA examination, and again 
during the January 2004 VA examinations.  In January 2004, 
neither examiner discussed the possible pathology of this 
condition.  Even though the January 2004 VA orthopedic 
examination worksheet asked the examiner specifically to 
evaluate the IVDS' effects on bowel or bladder functioning, 
the examiner failed to do so.  The examiner's silence in this 
regard, is insufficient to show lack of pathology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  And since the 
veteran may be entitled to a separate rating if this 
condition is linked to IVDS, a medical opinion is also needed 
as to this.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.	Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with and 
satisfied.

	*This includes requesting that the veteran submit 
all relevant evidence in his possession not 
currently on file.

2.	Schedule the veteran for another VA neurology 
examination, if possible with the same VA 
physician who examined him in January 2004.  If 
this physician is unavailable, select a physician 
equally qualified to conduct the evaluation.

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran's 
symptoms are compatible with sciatic neuropathy 
with characteristic pain.  If so, the examiner 
should state whether the sciatic neuropathy 
results in demonstrable muscle spasms, absent 
ankle jerk, or any other positive neurological 
findings.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

3.	Also schedule the veteran for an appropriate VA 
medical examination to determine the pathology of 
his fecal and urinary conditions.  The examiner 
should note the nature, time of onset, and 
etiology of the conditions - specifically whether 
they are related to his IVDS.  

	If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



4.	Review the claims file.  If any development is 
incomplete, including if the examination reports 
do not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2 (2003); 
Stegall v. West, 
	11 Vet. App. 268 (1998).

5.	Then readjudicate the claim for a rating higher 
than 40 percent for IVDS.  If benefits are not 
granted to the veteran's satisfaction, prepare an 
SSOC and send it to the veteran and his 
representative.  The SSOC must include a complete 
summary of all applicable laws, including the 
criteria used to evaluate any neurological 
manifestations of his IVDS.  Give them time to 
respond before returning the case to the Board for 
further appellate consideration.  
 
No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




